DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of “adjusting a spacing of a substrate support” renders the claim indefinite as it is unclear where is the space. For purpose of examination, the spacing is between the substrate support and a faceplate in the process chamber. However, Applicant should clarify what is intended, without adding new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian (US20180218902) in view of Padhi (US20080003824). 
Regarding claim 1, Venkatasubramanian teaches a method of making a semiconductor device (paragraph 0003). Venkatasubramanian teaches to form a plasma for forming a transition layer 311 on a substrate with supplying transition gas mixture of carbon precursor and an inert gas within a processing region of a semiconductor processing chamber (paragraphs 0049, 0061, 0063 and 0067, see figure 1). Venkatasubramanian teaches the flow rate of the carbon when forming the transition layer 311 is 5 to 500sccm (paragraph 0063) and the plasma power is 100 to 1500 Watts (paragraph 0064). Venkatasubramanian teaches to form a bulk hard mask layer 312 on the transition layer 311 by forming plasma with carbon and inert gas with the carbon flow rate of 10 to 1000sccm and plasma power of 1000 to 2000 Watts (paragraphs 0049, 0068-0069). Thus, Venkatasubramanian teaches after a first period of time (the duration of forming the transition layer 311) the flow rate of the carbon precursor increase; and the plasma power also increase. Venkatasubramanian teaches to performing a deposition process on a substrate disposed within the processing region of the semiconductor processing chamber (see figure 1, paragraph 0027, 0029 and 0032, 0061 and 0069). Venkatasubramanian teaches the substrate includes silicon-based material or any suitable insulating or conductive material (paragraph 0041), which includes semiconductor, especially the invention is intended to form a semiconductor device (paragraph 0003). 
Venkatasubramanian does not explicitly teaches the inert gas flow rate is increased after a period of time. However, Padhi teaches a method of depositing a carbon layer on a substrate suitable for a hardmask by plasma deposition (abstract, paragraph 0007) and discloses to higher the inert gas flow rate in the plasma gas mixture, the higher density of the resulting hardmask layer which is desired for the bulk hardmask 312 layer in Venkatasubramanian (paragraph 0057, figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the inert gas flow rate for the bulk hardmask layer 312 (after a first period of time of depositing the transition layer 311) as suggested by Padhi in the method of Venkatasubramanian because Padhi teaches the increase of inert gas in the deposition mixture increase the density of the hardmask and therefore increase dry etch selectivity of the film (paragraph 0057). 
Regarding claim 2, Venkatasubramanian teaches the deposition comprises forming a carbon containing hardmask (abstract, paragraph 0009).
Regarding claim 4, Padhi teaches to lower the pressure in the process chamber for a higher density of the resulting hardmask layer which is desired for the bulk hardmask 312 layer in Venkatasubramanian (paragraph 0062, figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the pressure in the processing chamber for the bulk hardmask layer 312 (after a first period of time of depositing the transition layer 311) as suggested by Padhi in the method of Venkatasubramanian because Padhi teaches the decrease the pressure of the processing chamber increases the density of the hardmask and therefore increase dry etch selectivity of the film (paragraphs 0057 and 0062). 
	Regarding claim 6, Venkatasubramanian teaches to plasma power is increased from 100-1500Watts to 1000 to 2000 Watts (paragraphs 0064 and 0069), which overlap and touch the claimed ranges. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a hold of obviousness. In re Malagari, 182 USPQ 549. 
	Regarding claim 7, Venkatasubramanian teaches to adjust the spacing between the substrate and showerhead during the deposition of bulk hardmask layer 312 deposition (pargraph 0069), thus, indicating the spacing is adjusted after a first period of time. 
	Regarding claim 8, Padhi teaches the flow rate of the carbon also governs the deposition rate and the density of the film (paragraph 0061), while flow rate of the inert gas governs the density of the film (paragraphs 0057 and 0061). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the increase amount of carbon gas and inert gas when forming the bulk hardmask layer 312 in the process of Venkatasubramanian to yield the desired deposition and density of the film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 9, it would have been within the skill of the ordinary artisan to adjust and optimize the duration of forming the transition film 311 (first period) in the process to yield the desired transition film thickness. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). 
Regarding claim 10, Venkatasubramanian teaches a method of making a semiconductor device (paragraph 0003). Venkatasubramanian teaches to form a plasma for forming a transition layer 311 on a substrate with supplying transition gas mixture of carbon precursor and an inert gas within a processing region of a semiconductor processing chamber (paragraphs 0049, 0061, 0063 and 0067, see figure 1). Venkatasubramanian teaches to form a bulk hard mask layer 312 on the transition layer 311 by forming plasma with carbon and inert gas (paragraphs 0049, 0068-0069). Venkatasubramanian teaches after a first period of time (the duration of forming the transition layer 311) the deposition parameter changes. Venkatasubramanian teaches to performing a deposition process on a substrate disposed within the processing region of the semiconductor processing chamber (see figure 1, paragraph 0027, 0029 and 0032, 0061 and 0069). Venkatasubramanian teaches the substrate includes silicon-based material or any suitable insulating or conductive material (paragraph 0041), which includes semiconductor, especially the invention is intended to form a semiconductor device (paragraph 0003). 
Venkatasubramanian does not explicitly teaches the inert gas flow rate is increased after a period of time. However, Padhi teaches a method of depositing a carbon layer on a substrate suitable for a hardmask by plasma deposition (abstract, paragraph 0007) and discloses to lower the pressure in the process chamber for a higher density of the resulting hardmask layer which is desired for the bulk hardmask 312 layer in Venkatasubramanian (paragraph 0062, figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the pressure in the processing chamber for the bulk hardmask layer 312 (after a first period of time of depositing the transition layer 311) as suggested by Padhi in the method of Venkatasubramanian because Padhi teaches the decrease the pressure of the processing chamber increases the density of the hardmask and therefore increase dry etch selectivity of the film (paragraphs 0057 and 0062). 
Regarding claim 11, Venkatasubramanian teaches to plasma power is increased from 100-1500Watts to 1000 to 2000 Watts after the first period of time (forming of th transition layer 311) (paragraphs 0064 and 0069), which overlap and touch the claimed ranges. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a hold of obviousness. In re Malagari, 182 USPQ 549.
	Regarding claim 12, Venkatasubramanian teaches the flow rate of the carbon when forming the transition layer 311 is 5 to 500sccm (paragraph 0063). Venkatasubramanian teaches to form the bulk hard mask layer 312 on the transition layer 311 by forming plasma with carbon and inert gas with the carbon flow rate of 10 to 1000sccm (paragraphs 0049, 0068-0069). Thus, Venkatasubramanian teaches after a first period of time (the duration of forming the transition layer 311) the flow rate of the carbon precursor increase. 
	Padhi teaches the flow rate of the carbon also governs the deposition rate and the density of the film (paragraph 0061), while flow rate of the inert gas governs the density of the film (paragraphs 0057 and 0061). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the increase amount of carbon gas and inert gas when forming the bulk hardmask layer 312 in the process of Venkatasubramanian to yield the desired deposition and density of the film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	 Regarding claim 14, it would have been within the skill of the ordinary artisan to adjust and optimize the duration of forming the transition film 311 (first period) in the process to yield the desired transition film thickness. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). 
	Regarding claim 15, Venkatasubramanian teaches to adjust the spacing between the substrate and showerhead during the deposition of bulk hardmask layer 312 deposition (pargraph 0069), thus, indicating the spacing is adjusted after a first period of time.
Regarding claim 16, Venkatasubramanian teaches a method of making a semiconductor device (paragraph 0003). Venkatasubramanian teaches to form a plasma for forming a transition layer 311 on a substrate with supplying transition gas mixture of carbon precursor and an inert gas within a processing region of a semiconductor processing chamber (paragraphs 0049, 0061, 0063 and 0067, see figure 1). Venkatasubramanian teaches the flow rate of the carbon when forming the transition layer 311 is 5 to 500sccm (paragraph 0063). Venkatasubramanian teaches to form a bulk hard mask layer 312 on the transition layer 311 by forming plasma with carbon and inert gas with the carbon flow rate of 10 to 1000sccm (paragraphs 0049, 0068-0069). Thus, Venkatasubramanian teaches after a first period of time (the duration of forming the transition layer 311) the flow rate of the carbon precursor increase. Venkatasubramanian teaches to performing a deposition process on a substrate disposed within the processing region of the semiconductor processing chamber (see figure 1, paragraph 0027, 0029 and 0032, 0061 and 0069). Venkatasubramanian teaches the substrate includes silicon-based material or any suitable insulating or conductive material (paragraph 0041), which includes semiconductor, especially the invention is intended to form a semiconductor device (paragraph 0003). 
Venkatasubramanian does not explicitly teaches the inert gas flow rate is increased after a period of time. However, Padhi teaches a method of depositing a carbon layer on a substrate suitable for a hardmask by plasma deposition (abstract, paragraph 0007) and discloses to higher the inert gas flow rate in the plasma gas mixture, the higher density of the resulting hardmask layer which is desired for the bulk hardmask 312 layer in Venkatasubramanian (paragraph 0057, figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the inert gas flow rate for the bulk hardmask layer 312 (after a first period of time of depositing the transition layer 311) as suggested by Padhi in the method of Venkatasubramanian because Padhi teaches the increase of inert gas in the deposition mixture increase the density of the hardmask and therefore increase dry etch selectivity of the film (paragraph 0057). Padhi teaches the flow rate of the carbon also governs the deposition rate and the density of the film (paragraph 0061), while flow rate of the inert gas governs the density of the film (paragraphs 0057 and 0061). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the increase amount of carbon gas and inert gas when forming the bulk hardmask layer 312 in the process of Venkatasubramanian to yield the desired deposition and density of the film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 17, Padhi teaches to lower the pressure in the process chamber for a higher density of the resulting hardmask layer which is desired for the bulk hardmask 312 layer in Venkatasubramanian (paragraph 0062, figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the pressure in the processing chamber for the bulk hardmask layer 312 (after a first period of time of depositing the transition layer 311) as suggested by Padhi in the method of Venkatasubramanian because Padhi teaches the decrease the pressure of the processing chamber increases the density of the hardmask and therefore increase dry etch selectivity of the film (paragraphs 0057 and 0062). 
	Regarding claim 18, Venkatasubramanian teaches to plasma power is increased from 100-1500Watts to 1000 to 2000 Watts (paragraphs 0064 and 0069) after the first period (duration of forming the transition layer 311), which overlap and touch the claimed ranges. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a hold of obviousness. In re Malagari, 182 USPQ 549.
	Regarding claim 20, Venkatasubramanian teaches to adjust the spacing between the substrate and showerhead during the deposition of bulk hardmask layer 312 deposition (pargraph 0069), thus, indicating the spacing is adjusted after a first period of time.

Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian (US20180218902) in view of Padhi (US20080003824) as applied to claims 1- 2, 4, 6-12, 14-18 and 20 above, and further in view of Chen (US20140252134). 
Regarding claim 3, Venkatasubramanian teaches the carbon containing precursor and the inert precursor are flowed through a faceplate into the processing region of the semiconductor pressing chamber (paragraph 0029). Thus, Venkatasubramanian in view of Padhi teaches all limitations of this claim, except the faceplate coating. However, Chen teaches a plasma processing chamber comprising a faceplate (paragraph 0002 and abstract), and discloses the faceplate is coated with aluminum oxide, zirconium oxide or yttrium oxide (paragraphs 0009, 0052 and claim 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the faceplate of a plasma processing chamber with aluminum oxide, zirconium oxide or yttrium oxide as suggested by Chenin the method of Venkatasubramanian in view of Padhi because Chen teaches the material provides resistance to physical bombardment as well was chemical inertness (paragraph 0052). 
Regarding claim 13, Venkatasubramanian teaches the carbon containing precursor and the inert precursor are flowed through a faceplate into the processing region of the semiconductor pressing chamber (paragraph 0029). Thus, Venkatasubramanian in view of Padhi teaches all limitations of this claim, except the faceplate coating. However, Chen teaches a plasma processing chamber comprising a faceplate (paragraph 0002 and abstract), and discloses the faceplate is coated with aluminum oxide, zirconium oxide or yttrium oxide (paragraphs 0009, 0052 and claim 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the faceplate of a plasma processing chamber with aluminum oxide, zirconium oxide or yttrium oxide as suggested by Chenin the method of Venkatasubramanian in view of Padhi because Chen teaches the material provides resistance to physical bombardment as well was chemical inertness (paragraph 0052). 
Regarding claim 19, Venkatasubramanian teaches the carbon containing precursor and the inert precursor are flowed through a faceplate into the processing region of the semiconductor pressing chamber (paragraph 0029). Thus, Venkatasubramanian in view of Padhi teaches all limitations of this claim, except the faceplate coating. However, Chen teaches a plasma processing chamber comprising a faceplate (paragraph 0002 and abstract), and discloses the faceplate is coated with aluminum oxide, zirconium oxide or yttrium oxide (paragraphs 0009, 0052 and claim 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the faceplate of a plasma processing chamber with aluminum oxide, zirconium oxide or yttrium oxide as suggested by Chenin the method of Venkatasubramanian in view of Padhi because Chen teaches the material provides resistance to physical bombardment as well was chemical inertness (paragraph 0052). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian (US20180218902) in view of Padhi (US20080003824) as applied to claims 1- 2, 4, 6-12, 14-18 and 20 above, and further in view of Bi (US20170365450). 
Regarding claim 5, Venkatasubramanian in view of Padhi teaches all limitations of this claim, except the to clean the chamber with an oxygen containing precursor. However, Bi teaches a method of forming a boron carbon layer on a substrate in a plasma process chamber (abstract), and disclose to remove the residue of the layer on the processing chamber by an oxygen containing plasma (paragraphs 0045 and 0006-0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use oxygen plasma to clean the plasma process chamber as suggested by Bi in the method of Venkatasubramanian in view of Padhi because Bi teaches oxygen plasma cleaning can remove residues in the process chamber which become a source to contaminate the substrate (pargraph 0004) and does not create extra contaminates, such as AlF3 and AlCl3, compared to the conventional cleaning method (paragraph 0005). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717